Title: To Benjamin Franklin from Madame Brillon, 20 January 1782
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 20 janvier a nice [1782]
Le voisin m’a annonçé votre repentir et une léttre de vous mon bon papa, je l’aurai sans doutte et elle me fera plaisir, mais dussaisje vous voir tombér dans l’impénitence finale, je ne veux plus me vengér de vous qu’a force de bon procédés, je vous écrirai souvent et vous aimerai toujours téls torts que vous vous obstiniés a avoir avéc moi.
Vous avés donc pris st eustache aprés cornwallis et en attendant que vous preniés encore autres choses; il me semble que vous estes autant en train de prendre que peu en train d’écrire; nous avons ici bien des mines allongées de cétte prise, les habitants de nice sont pour la pluparts anglois dans l’áme et beaucoup sont royallistes; ils se souviénnent des guérres que nous avons eu avéc eux, leur chateau ruiné les leurs rappellent, et beaucoup de familles riches angloises venant ici passér l’hivér pour y guérir leurs comsomptions et dépensér beaucoup d’argent dans un pays ou il n’y en a guérre, accrédittent de plus en plus la bonne oppinion qu’on a d’eux; nous autres bons françois et gents sages nous vivons avéc tout le monde ici, ittalliens, provençeaux, anglois de partis, anglois nationeaux Royallistes ou du parti de l’opposition tout nous est égal pourvu que l’on soit aimables; j’ai pour voisine Milady Rivers (ci devant la belle madame pitt), qui, a soixante ans est encore magnifique et qui surtout avéc de l’ésprit est bonne comme vous et a mesme un peu de la tournure de votre caractére; je la vois beaucoup, hiér nous fimes de la musique chés elle; elle est du parti de l’opposition ainsi que Milord cholmondeley pair d’angletérre grand et beau jeune homme qui jouë passablement de la flutte. Madame la duchésse d’ancastre favoritte et amie intime de la reine d’anglettére et sa fille Milady charlotte étoient au concert; le commandant de nice homme trés réspéctable, trés aimable, mais un peu malin et tout a fait françois, fut dire a Milady Rivérs de me demandér la marche des insurgents; elle vint a moi et me dit, éh bien cette villaine marche faittes contre nous, on dit que vous ne voullés pas la jouér! Je m’en déffendis, et elle me dit tout bas—je suis de l’opposition et mésme amériquaine, j’aime votre ami franklin. Joués donc! J’étois embarassée; le commandant demandoit la marche ainsi que son fils aîné, le cadét tout anglois me disoit óh ne la joués pas; je pris mon parti, a condition qu’on ne diroit pas a la duchésse à qui étoit la marche; mais le commandant par éspiéglerie fut le lui dire, aprés l’avoir fait convenir qu’elle étoit jolie; elle s’en tira assés bien en disant que l’agrément de la musique faisoit tout passér mais je n’osois plus la regardér tant sa mine me paroissoit longue; Milord cholmondeley vint egallement m’en faire compliment, il me demanda beaucoup de vos nouvélles et dans les plus grands détails; il me témoigna combien il vous réspéctoit et désiroit vous connoistre, il me dit qu’il avoit beaucoup d’amis qui étoient aussi les vostres, qu’il étoit parti d’angletérre ne pouvant plus tenir a la déraison de la cour &c et notre convérsation finit par une promésse de venir prendre le thé chés moi à passy avéc vous. Cétte sçéne vraiment plaisante me fit faire beaucoup de réfléctions sur le caractére anglois, et je me promis sur le champ de vous l’écrire pour donnér cours aux vostres au surplus je n’en suis pas moins bien avéc la duchésse et mes filles y vont dansér demain: adieu mon bon papa, mon réspéctable ami, ma santé continue de bien se trouvér du beau climat de nice, mon coeur ne change pas ainsi vous me retrouverés la mesme a qu’élques con-vulsions de moins:
Brillon, mes filles, toute la collonie se rappélle a votre souvenir et a celui de mr votre fils; rappellés moi a celui de mr le comte d’éstaing, de mde hellevétius, de ses abbés; et surtout mille amitiés tendres a nos bons voisins:
